    Case: 1:20-cv-03489 Document #: 39 Filed: 09/07/21 Page 1 of 7 PageID #:299




                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

ILLINOIS REPUBLICAN PARTY, WILL                    )
COUNTY REPUBLICAN CENTRAL                          )
COMMITTEE, SCHAUMBURG TOWNSHIP                     )
REPUBLICAN ORGANIZATION, and                       )
NORTHWEST SIDE GOP CLUB,                           )
                                                   )
               Plaintiffs,                         )
                                                   )           No. 20 C 3489
       v.                                          )
                                                   )           Judge Sara L. Ellis
GOVERNOR JB PRITZKER,                              )
                                                   )
               Defendant.                          )

                                     OPINION AND ORDER

       In response to the ongoing COVID-19 pandemic, Defendant JB Pritzker, Governor of

Illinois, issued a series of executive orders that includes Executive Order 2020-43 (“Order”).1

Although no longer in effect, the Order prohibited gatherings greater than fifty people but

exempted the free speech of religion from this limit. Plaintiffs Illinois Republican Party, Will

County Republican Central Committee, Schaumburg Township Republican Organization, and

the Northwest Side GOP Club filed suit against the Governor, alleging that the Order violated

their rights under the First and Fourteenth Amendments. Specifically, Plaintiffs allege that by

exempting the free exercise of religion from the general gathering limit, the Governor created an

unconstitutional content-based restriction on speech. Plaintiffs also claim that by not enforcing


1
 Although Plaintiffs challenged Executive Order 2020-38 in their complaint, the Court and parties
focused their arguments on EO 2020-43, which superseded EO 2020-38, in addressing Plaintiffs’ motion
for a temporary restraining order and preliminary injunction. Doc. 16 at 1 n.1. The Seventh Circuit,
when considering Plaintiffs’ appeal of the denial of injunctive relief, also addressed EO 2020-43. Ill.
Republican Party v. Pritzker, 973 F.3d 760, 761 & n.1 (7th Cir. 2020). The Governor reissued EO 2020-
43 in EO 2021-09, effective through May 29, 2021. On May 17, 2021, EO 2021-10 superseded EO 2020-
43, as amended by EO 2021-09. Nonetheless, because Plaintiffs continue to challenge the provisions in
EO 2020-43, the Court only addresses EO 2020-43 in this Opinion.

                                                  1
     Case: 1:20-cv-03489 Document #: 39 Filed: 09/07/21 Page 2 of 7 PageID #:300




the Order against protestors following the death of George Floyd, the Governor created another

exception.2 On July 2, 2020, the Court denied Plaintiffs’ motion for preliminary relief, Doc. 16,

and the Seventh Circuit affirmed that denial on September 3, 2020, Ill. Republican Party, 973

F.3d 760. The Governor now moves to dismiss Plaintiffs’ complaint under Federal Rules of

Civil Procedure 12(b)(1) and 12(b)(6). Because the restrictions on gatherings due to the

pandemic set forth in the Order are no longer in place and not reasonably expected to recur, the

Court concludes that this case is moot and dismisses it without prejudice.

                                           BACKGROUND

        In response to the ongoing COVID-19 pandemic, the Governor issued a series of

executive orders intended to limit the virus’ opportunities to spread. On May 29, 2020, in

connection with a multi-stage reopening plan, the Governor issued EO 2020-38, which

prohibited gatherings of more than ten people, subject to certain exemptions. On June 26, 2020,

the Governor issued the Order, which increased the gathering limit to fifty people. The Order

exempted free exercise of religion, emergency functions, and governmental functions. The free

exercise of religion exemption states:

                This Executive Order does not limit the free exercise of religion.
                To protect the health and safety of faith leaders, staff, congregants
                and visitors, religious organizations and houses of worship are
                encouraged to consult and follow the recommended practices and
                guidelines from the Illinois Department of Public Health. As set
                forth in the IDPH guidelines, the safest practices for religious
                organizations at this time are to provide services online, in a drive-
                in format, or outdoors (and consistent with social distancing
                requirements and guidance regarding wearing face coverings), and
                to limit indoor services to 10 people. Religious organizations are


2
 Plaintiffs also asserted a state law claim arguing that the Governor’s disaster proclamations and
executive orders exceeded his authority under the Illinois Emergency Management Agency Act, 20 Ill.
Comp. Stat. 3305/1 et seq. Plaintiffs acknowledge that they cannot pursue this claim in federal court and
so the Court does not address it further in this Opinion. See Doc. 36 at 10 n.14.


                                                    2
    Case: 1:20-cv-03489 Document #: 39 Filed: 09/07/21 Page 3 of 7 PageID #:301




                encouraged to take steps to ensure social distancing, the use of face
                coverings, and implementation of other public health measures.

Doc. 12 at 7.

       Plaintiffs sued the Governor to challenge the Order on June 15, 2020. Specifically,

Plaintiffs asserted that by merely “encourag[ing]” religious organizations and houses of worship

to consult the guidelines, the Order treated religious speech differently. Doc. 1 ¶ 16. They

contend that the Illinois Republican Party and its local and regional affiliates typically gather in

large groups for formal business meetings, informal strategy meetings, and other events, and that

the effectiveness of these events “is substantially hampered by [their] inability to gather in

person.” Id. ¶ 14. According to Plaintiffs, “[p]olitics is a people business” that is “most

effective when people can connect in person.” Id. Plaintiffs filed the suit with the hope of

resuming all gatherings greater than the capacity limit, including gatherings amongst “staff,

leaders, consultants, members, donors, volunteers, activists, and supporters.” Id.

       Plaintiffs also criticized the Governor’s enforcement of the Order, alleging that the

Governor had declined to enforce his executive order against protestors following the death of

George Floyd. According to Plaintiffs, the Governor had characterized these protestors as

“exercising their First Amendment rights” and had engaged in one such protest himself.

Plaintiffs alleged that the Governor had discriminated in favor of certain speakers based on the

content of their speech; “in this case religious speech versus political speech, or protest speech

versus Republican speech.” Id. ¶ 21.

       Since issuing the Order, Pritzker has not imposed further restrictions on gatherings

despite surges of COVID-19 cases in the fall of 2020, winter of 2021, and now this summer of

2021. And on June 11, 2021, Illinois transitioned to a full reopening. Although the Governor

has reimposed a mask requirement, he has not imposed any restrictions on gatherings.

                                                  3
    Case: 1:20-cv-03489 Document #: 39 Filed: 09/07/21 Page 4 of 7 PageID #:302




                                            ANALYSIS

       While the Governor raises a number of arguments as to why the Court should dismiss

Plaintiffs’ complaint, the Court finds it only needs to address whether it continues to have subject

matter jurisdiction over this case. Federal court limitation under Article III of the Constitution

“requires those who invoke the power of a federal court to demonstrate standing—a personal

injury fairly traceable to the defendant's allegedly unlawful conduct and likely to be redressed by

the requested relief[,]” including cases that are moot. Already, LLC v. Nike, Inc., 568 U.S. 85, 90

(2013) (quotations omitted); see Nowlin v. Pritzker, No. 1:20-CV-1229, 2021 WL 669333, at *3

(C.D. Ill. Feb. 17, 2021) (“A litigant also must have suffered an injury that is still capable of

being redressed by a favorable judicial decision in order to meet the Article III justiciability

requirement.” (citing Ostby v. Manhattan Sch. Dist. No. 114, 851 F.3d 677, 682 (7th Cir.

2017))).

       “A case becomes moot—and therefore no longer a ‘Case’ or ‘Controversy’ for purposes

of Article III—‘when the issues presented are no longer live or the parties lack a legally

cognizable interest in the outcome.’” Already, LLC, 568 U.S. at 91 (quoting Murphy v. Hunt,

455 U.S. 478, 481 (1982)). Thus, “the case is moot if the dispute is no longer embedded in any

actual controversy about the plaintiff’s particular legal rights.” Id. But “a defendant cannot

automatically moot a case simply by ending its unlawful conduct once sued,” Elim Romanian

Pentecostal Church v. Pritzker, No. 20 C 2782, 2021 WL 3142111, at *3 (N.D. Ill. July 26,

2021), because “[o]therwise, a defendant could engage in unlawful conduct, stop when sued to

have the case declared moot, then pick up where he left off, repeating this cycle until he achieves

all his unlawful ends,” Already, LLC, 568 U.S. at 91. Rather, the Governor has the heavy

burden to show “that it is absolutely clear the allegedly wrongful behavior could not reasonably



                                                  4
    Case: 1:20-cv-03489 Document #: 39 Filed: 09/07/21 Page 5 of 7 PageID #:303




be expected to recur.” Id. (citing Friends of the Earth, Inc. v. Laidlaw Env’t Servs. (TOC), Inc.,

528 U.S. 167, 190 (2000)).

       Here, the Governor argues that, in light of the fact that no gathering limitation exists at

this time and Plaintiffs seek only injunctive and declaratory relief, there is no actual case or

controversy for the Court to address. The Governor notes that Plaintiffs held many of the in-

person events they claimed the Order prohibited, undermining any argument of an injury.

Further, the Governor argues that Plaintiffs’ claim concerning their inability to gather in person

is “contingent on a reversal in positive trends that would prompt the State to change its present

course.” Doc. 35 at 9. This is particularly true now, where Illinois has removed all capacity

limits, even though COVID-19 numbers have surged again. See Phase 5: Illinois Restored,

https://coronavirus.illinois.gov/restore-illinois/phase-5.html. And to address the most recent

surge, instead of imposing gathering limits, the Governor has reimposed an indoor mask mandate

and required vaccinations for school and higher education personnel, higher education students,

and state employees and contractors at state-owned or operated congregate facilities. EO 2021-

20, https://coronavirus.illinois.gov/resources/executive-orders/display.executive-order-number-

20.2021.html.

       In their response, Plaintiffs argue that no guarantee exists that the Governor will not

impose new gathering limits in response to a surge in COVID-19 cases. They cite to Roman

Catholic Diocese of Brooklyn v. Cuomo, in which the Supreme Court rejected the argument that

challenges to New York’s gathering limitations were moot. --- U.S. ----, 141 S. Ct. 63, 68

(2020). But in that case, the governor had not removed all capacity limitations, and the

possibility that a stricter restriction could apply remained likely. Id. (“The Governor regularly

changes the classification of particular areas without prior notice. If that occurs again, the



                                                  5
    Case: 1:20-cv-03489 Document #: 39 Filed: 09/07/21 Page 6 of 7 PageID #:304




reclassification will almost certainly bar individuals in the affected area from attending services

before judicial relief can be obtained.” (footnote omitted)). Here, the gathering limits ended in

May 2021 and, despite the surge in cases, no credible threat exists as to their reinstatement. See

Elim, 2021 WL 3142111, at *4 (“no credible threat of reinstatement” of order restricting

religious activities where “the state did not attempt to reinstate its orders on religious activities at

all” during prior COVID-19 surges); Boston Bit Labs, Inc. v. Baker, --- F.4th ----, 2021 WL

3782128, at *6 (1st Cir. 2021) (“[T]he offending order is gone, along with the COVID-19 state

of emergency. And if more were required (which again we doubt), Governor Baker has not tried

to reinstate an order like Order 43 at all despite upticks in COVID-19 cases after he jettisoned

Order 43.”); Hawse v. Page, 7 F.4th 685, 686 (8th Cir. 2021) (“The disputed order was

superseded in May 2020 in light of changing public health conditions, and circumstances have

evolved substantially since then.”); Nowlin v. Pritzker, No. 1:20-CV-1229, 2021 WL 669333, at

*3 (C.D. Ill. Feb. 17, 2021) (“[T]he restrictions have not been in place since before Plaintiffs

brought this action over six months ago. Plaintiffs have not pointed the Court to any facts

suggesting that the Governor will impose similar restrictions anytime in the near future”).

Therefore, Plaintiffs’ challenges to the Order’s gathering limits no longer present a live

controversy, meaning their claims are moot. See Pearson, 2021 WL 1121086, at *5 (plaintiffs’

challenges to COVID-19 orders were moot where they failed to show that “they will again be

subject to an allegedly illegal Executive Order”); Tolle v. Northam, No. 120CV363LMBMSN,

2021 WL 3216467, at *7 (E.D. Va. July 29, 2021) (challenge to COVID-19 mitigation measures

was moot because “the Executive Orders about which Tolle complains have been rescinded and

there is no indication that the defendants will adopt new restrictions.”); Lewis v. Cuomo, No. 20-

CV-6316, 2021 WL 3163238, at *8 (W.D.N.Y. July 27, 2021) (“[I]t is clear to the Court that the



                                                   6
    Case: 1:20-cv-03489 Document #: 39 Filed: 09/07/21 Page 7 of 7 PageID #:305




challenged conduct has now ceased . . . . [and] there is no ‘reasonable expectation of a

recurrence.’” (citation omitted)).

                                         CONCLUSION

       For the foregoing reasons, the Court grants the Governor’s motion to dismiss the

complaint [34]. The Court dismisses this case without prejudice. Case terminated.



Dated: September 7, 2021                                     ______________________
                                                             SARA L. ELLIS
                                                             United States District Judge




                                                 7
